AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                                                   E]
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                              USA                              )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cr-00040
                          Bryan Cho                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant: Bryan Cho                                                                                          .


Date:          02/05/2021                                                           /s/Shawn Geovjian Crowley
                                                                                         Attorney’s signature


                                                                            Shawn Geovjian Crowley - BAR #5019195
                                                                                     Printed name and bar number

                                                                        Kaplan Hecker & Fink LLP 350 Fifth Avenue, Suite
                                                                                   7110 New York, NY 10118

                                                                                               Address

                                                                                   scrowley@kaplanhecker.com
                                                                                            E-mail address

                                                                                          (212) 783-0883
                                                                                          Telephone number

                                                                                          (212) 564-0883
                                                                                             FAX number
